DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 6, 7, 9-11, 19, and 20 are objected to because of the following informalities:  
In claim 1, the phrase "a plurality of polymer chains that comprise" is objected to grammatically.  This objection can be overcome by changing the phrase to "a plurality of polymer chains that each comprise" which is how the claim will be interpreted.
In claims 1 and 20, the phrase "the hard segments" is objected to grammatically.  The objection can be overcome by changing the phrase to "the one or more hard segments" which is how the claim will be interpreted
In claims 1 and 10, the phrase "are present in the copolymer chains" is objected to grammatically.  The objection can be overcome by changing the phrase to "are present in each of the plurality of polymer chains" which is how the claims will be interpreted.
In claims 3, 11, and 19, the phrase "the polymer chains" is objected to grammatically.  This objection can be overcome by changing the phrase to "the plurality of polymer chains" which is how the claim will be interpreted.

In claims 7 and 9, the phrase "the hydrophilic soft segments” is objected to grammatically.  The objection can be overcome by changing the phrase to "the one or more soft hydrophilic segments" which is how the claim will be interpreted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 2, 4, 5, 7, 8, 10, and 20, the phrase “the copolymer chains” lacks antecedent basis within the claims.  The original usage of the word “chains” was with “a plurality of polymer chains”, and therefore “the copolymer chains” lacks antecedent basis for this reason.  For purposes of examination, the claims will be treated as being drawn to polymer chains.

Additionally in claims 1, 2, 4, 5, 7, 8, 10, 14, and 20, the phrases “copolymer chains” and “copolymer hydrogel” render the claims indefinite because the metes and bounds of the claims cannot be determined in light of the specification.  The 
	First, at [0160]-[0191] applicants are describing many of the polyurethane materials as copolymers; however, almost all of these materials are not copolymers but rather just polyurethane polymers.  At [0160], the sentence the “polyurethane hydrogel can be produced by polymerizing one or more isocyanates with one or more polyols to produce copolymer chains having carbamate linkages” is chemically incorrect.  As an example, if one diisocyanate and one diol are reacted to form a compound of formula 1, this is not a copolymer but a simple linear polyurethane polymer.  Even if the diol is any of a polyester, polyether, or polycarbonate, this still does not make the polyurethane a copolymer.  Applicants are using a meaning to the term copolymer that does not chemically make sense and leads to the metes and bounds of the claim being indefinite. 
	Second, when looking to [0192]-[0205], the specification describes these polyamide copolymers, but each of formulae 13-15 do not show a copolymer.  In formula 13 one lactam or amino acid are bound and this is not a polyamide copolymer.  In formula 14, this does not show a polyamide-polyether copolymer as this formula cannot represent such a copolymer.  In formula 15, the formula does not show a polyamide copolymer, but rather one diamine bonded to one dicarboxylic acid; hence, there is no polyamide block bonded to a polyether block.
	Lastly, the section having to do with polyolefin hydrogel copolymers [0206]-[0220] then talks about polymers that cannot be considered polyolefins, e.g. polyacrylamide, polyacrylate, polyvinyl ester, etc., because an olefin is a hydrocarbon, i.e. a material consisting of hydrogen and carbon.  Having these portions of the specification calling 

In claim 2, the phrase "one or more hard segments are physically crosslinked to other hard segments of the copolymer chains" renders the claim indefinite because it is unclear where the "other hard segments" are located and to what the phrase "the copolymer chains" is referring.  It is unclear if the physical crosslinking is done to hard segments on the same polymer or on different polymers
In claims 6-10, the phrases “the hydrophilic soft segments” and “the one or more hydrophilic soft segments” lack antecedent basis in the claims.  It is unclear if the soft segments referred to in claim 1 are “hydrophilic”.  This rejection can be overcome by changing “one or more soft segments” in claim 1 to “one or more hydrophilic soft segments” which is how the claim will be interpreted.
	In claim 18, the phrase “the securing the material to the first side of the backing substrate” lacks antecedent basis in the claim as the securing of claim 17 is not this step.
	In claim 18, the phrases “the first side”, “the backing substrate” and “the second material” all lack antecedent basis in the claim.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 10 has the same weight ratio that appears in claim 1, which means that this claim fails to limit the claim from which it depends.


Claim Rejections - 35 USC § 103
Claims 1-4, 6-8, 10-13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell et al. (5,480,377) in view of Gould et al. (5,120,816).
The preamble of claim 1 of an “outsole for an article of footwear” is going to be given the broadest reasonable interpretation by the Examiner as there is no specific definition for an “outsole” in the specification as filed. The term “outsole” does not breathe life and meaning into the claim or impart a structure beyond that which is recited in the body of the claim.  The definition that will be used for outsole is “an outermost layer of the sole of a shoe”; however, any article that meets the body of the claim and is physically large enough to go under a foot will be held as being capable of being an outermost layer of the sole of a shoe.  This interpretation will be used for every rejection in this Office action.
With regard to claims 1-4, 6-8, 10-13, 15, 19 and 20, Cartmell et al. teach a wound dressing 10 having a backing layer 18, which reads on applicants’ outsole backing member, and a hydrogel layer 20, which reads on applicants’ film (col. 4, lines 31-40).  The hydrogel comprises a polyurethane hydrogel produced using a polyether polyol, which reads on applicants' hydrophilic soft segments, with an isocyanate 10 may be considered the external surface, and this article is capable of being an outsole; however, Cartmell et al. do not specifically teach the physically crosslinked polymer of the hydrogel claimed, the specific weight ratio of the hard and soft segments, or the dry-state thickness of the film.
	Gould et al. teach a hydrophilic polyurethane that forms a hydrogel (col. 1, lines 9-16).  These materials may be used in absorbents, gauzes, and wound dressings (col. 1, lines 38-48 and col. 10, lines 38-40).  The polyurethane is formed from a diisocyanate and a poly(oxyethylene) glycol diol, which reads on applicants’ polyether segment (col. 3, lines 4-16).  The diol may have a molecular weight of 5000-9000 and the diisocyanate may be hexamethylene diisocyanate, which has a molecular weight of 168.2 (col. 3, lines 53-61 and col. 5, lines 7-22).  This leads to a weight ratio of approximately 29:1 to 53:1.  The polymers may be physically crosslinked (col. 4, line 64 to col. 5, line 2).
	Since Cartmell et al. and Gould et al. are both drawn to wound dressings having hydrogels, it would have been obvious to one having ordinary skill in the art to have used the hydrophilic polyurethane hydrogels of Gould et al. as the hydrogels in the wound dressing of Cartmell et al.  This would be a simple substitution for one known materials for another that would have predictable results as would be understood by one having ordinary skill.  It would also have been obvious to have made the molecular weight of the diol any amount, including from 6728 to 9000, which equates to a weight ratio of approximately 40:1 to 53:1 as compared to hexamethylene diisocyanate.

With regard to claims 11 and 12, given the fact that the hydrogel layer rendered obvious above is made of the same materials as claimed and preferentially disclosed, this hydrogel layer will intrinsically meet the polymer segmental polarity determination claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10085513. 

Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 28 and 35 of the specification of US 10085513 which defines what is meant by the hydrogel in that it may be the polyurethane of formula 2 or a polyamide; therefore, it would have been obvious to one of ordinary skill in the art to have made the hydrogel be the same as formula 2 or a polyamide, which would then produce an outsole and an article of footwear as presently claimed.  The amorphous hydrophilic segments of the copending claims read on the soft segments presently claimed and the crystalline segments read on the hard segments claimed; further, it would have been obvious to one having ordinary skill to have made hydrogel have any weight percentage 


Claims 1-4, 6-8, 10-13, 15, 16, 19, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No 9456654. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole or an article of footwear that comprises traction elements and a hydrogel film on an outsole backing member/outsole substrate; however, the copending claims do not specifically teach in the independent claims of using a hydrogel that comprises soft and hard segments bound to each other.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 28 of the specification of US 9456654 which defines what is meant by the hydrogel in that it may be the polyurethane of formula 2; therefore, it would have been 


Claims 1-15, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10130140. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole that may comprise a physically crosslinked hydrogel film on an outsole backing member, wherein the film may be a polyurethane; however, the copending claims do not specifically teach in the independent claims of using a hydrogel that comprises soft and hard segments bound to each other.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0042] and [0160]-[0173] of the specification of copending patent application 14/814248 which defines what is meant by the hydrogel in that it may be the polyurethane of formula 2 or a polyamide; therefore, it would have been obvious to one of ordinary skill in the art to have made the hydrogel be a polyamide or the same as formula 2, which would then produce an outsole as presently claimed.  The hydrogel of formula 2 has the hard and soft segments claimed; further, it would have been obvious to one having ordinary skill to have made hydrogel have any weight percentage of amorphous to crystalline regions, including from 20:1 to 110:1 as claimed.  It would also have been obvious to have made the film not cover the traction elements as the film would interfere with the performance of the traction elements.


Claims 1-16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of US Patent No. 10076156. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole or an article of footwear that may comprise a hydrogel film on an outsole backing member; however, the copending 
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0042] and [0160]-[0180] of the specification of copending patent application 14/814198 which defines what is meant by the hydrogel in that it may be the polyurethane of formula 2 or a polyamide; therefore, it would have been obvious to one of ordinary skill in the art to have made the hydrogel be a polyamide or the same as formula 2, which would then produce an outsole as presently claimed.  The hydrogel of formula 2 has the hard and soft segments claimed; further, it would have been obvious to one having ordinary skill to have made hydrogel have any weight percentage of amorphous to crystalline regions, including from 20:1 to 110:1 as claimed.  It would also have been obvious to have made the film not cover the traction elements as the film would interfere with the performance of the traction elements.


Claims 1-15, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of US Patent No. 10076158. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole that may comprise a hydrogel film on an outsole backing member and may also comprise traction members (see claim 15); however, the copending claims do not specifically teach in the independent claims of using a hydrogel that comprises soft and hard segments bound to each other.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).	
Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0155] and [0160]-[0180] of the specification of copending patent application 14/814208 which defines what is meant by the hydrogel in that it may be the polyurethane of formula 2 or a polyamide; therefore, it would have been obvious to one of ordinary skill in the art to have made the hydrogel be a polyamide or the same as formula 2, which would then produce an outsole as presently claimed.  The hydrogel of formula 2 has the hard and soft segments claimed; further, it would have been obvious 


Claims 1-16, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 10076155. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole that may comprise a hydrogel film on an outsole backing member; however, the copending claims do not specifically teach in the independent claims of using a hydrogel that comprises soft and hard segments bound to each other.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).	
Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0156] and [0161]-[0181] of the specification of copending patent application 


Claims 1-16, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of US Patent No. 10092062. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole and an article of footwear that may comprise a hydrogel film on an outsole backing member; however, the copending claims do not specifically teach in the independent claims of using a hydrogel that comprises soft and hard segments bound to each.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the *specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0042], [0155] and [0160]-[0180] of the specification of copending patent application 14/814195 which defines what is meant by the hydrogel in that it may be the polyurethane of formula 2 or a polyamide; therefore, it would have been obvious to one of ordinary skill in the art to have made the hydrogel be a polyamide or the same as formula 2, which would then produce an outsole as presently claimed.  The hydrogel of formula 2 has the hard and soft segments claimed; further, it would have been obvious to one having ordinary skill to have made hydrogel have any weight percentage of amorphous to crystalline regions, including from 20:1 to 110:1 as claimed.  It would also have been obvious to have made the film not cover the traction elements as the film would interfere with the performance of the traction elements.


Claims 1-16, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of US Patent No. 10076157. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole and an article of footwear that may comprise a hydrogel film on an outsole backing member; however, the 
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the *specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0042], [0155] and [0160]-[0180] of the specification of copending patent application 14/814195 which defines what is meant by the hydrogel in that it may be the polyurethane of formula 2 or a polyamide; therefore, it would have been obvious to one of ordinary skill in the art to have made the hydrogel be a polyamide or the same as formula 2, which would then produce an outsole as presently claimed.  The hydrogel of formula 2 has the hard and soft segments claimed; further, it would have been obvious to one having ordinary skill to have made hydrogel have any weight percentage of amorphous to crystalline regions, including from 20:1 to 110:1 as claimed.  It would also have been obvious to have made the film not cover the traction elements as the film would interfere with the performance of the traction elements.


Claims 1-16, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of US Patent No. 10076154 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole and an article of footwear that may comprise a film on an outsole backing member; however, the copending claims do not specifically teach in the independent claims of using a hydrogel that comprises soft and hard segments bound to each other in the weight ratio claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the *specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0042], [0155] and [0160]-[0180] of the specification of copending patent application 14/814097 which defines what is meant by the hydrogel in that it may be the polyurethane of formula 2 or a polyamide; therefore, it would have been obvious to one of ordinary skill in the art to have made the hydrogel be a polyamide or the same as formula 2, which would then produce an outsole as presently claimed.  The hydrogel of formula 2 has the hard and soft segments claimed; further, it would have been obvious 



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10405604. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to an outsole, an article of footwear and a method of manufacturing an article of footwear made from a crosslinked polymeric network; however, the pending claims do not teach that the hard and soft segments are crystalline and amorphous hydrophilic regions, respectfully.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the *specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Gerard Higgins/Primary Examiner, Art Unit 1796